COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §
  IN RE:
                                                   §            No. 08-22-00104-CV
  MVT SERVICES, LLC d/b/a MESILLA
  VALLEY TRANSPORTATION, and                       §      AN ORIGINAL PROCEEDING
  CHARLES ANTHONY ALEXANDER,
                                                   §              IN MANDAMUS
                                 Relators.
                                                   §

                                        JUDGMENT

       The Court has considered this cause on Relators’ motion to dismiss their petition for writ

of mandamus and concludes the motion should be granted and the petition for writ of mandamus

should be dismissed. We therefore dismiss the petition for writ of mandamus. We further order

this decision be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JULY, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.